NO. COA13-1364

                   NORTH CAROLINA COURT OF APPEALS

                       Filed: 2 September 2014


KIRK ZUROSKY,
     Plaintiff-Appellant,

    v.                                Mecklenburg County
                                      No. 09 CVD 30462
ALYSON G. SHAFFER,
     Defendant-Appellee.


    Appeal by plaintiff from judgment and order entered on 8

November 2013 by Judge Paige B. McThenia in Mecklenburg County

District Court.   Heard in the Court of Appeals 8 May 2014.


    Marshall & Taylor,        P.C.,   by   Travis   R.   Taylor,   for
    Plaintiff-Appellant.

    Hamilton Stephens Steele + Martin, PLLC, by Amy Simpson
    Fiorenza, for Defendant-Appellee.


    HUNTER, JR., Robert N., Judge.


    Kirk Zurosky (“Zurosky”) appeals from a judgment and order

entered on 8 November 2013.    Zurosky argues (i) the trial court

erred in its   distribution of marital property, and (ii) the

trial court erred in its ordering of alimony and child support.

After careful review, we affirm in part and reverse and remand

in part.
                                          -2-
                          I. Facts & Procedural History

       Zurosky and Alison Shaffer (“Shaffer”) married on 1 July

1995.     Zurosky and Shaffer have two children.                     In December 2008,

Zurosky stated his intention to leave the marital home.                                  On 21

January    2009,     the    parties     entered      into     an    interim       agreement

(“Interim Agreement”) which addressed the parties’ separation,

addressed the parties’ financial responsibilities, and provided

a temporary shared custody schedule for their two children.                                 On

22    January    2009,     the   couple       separated      and    Zurosky       left     the

marital home.

       Zurosky initiated the present lawsuit on 3 December 2009

and    sought    temporary       and    permanent         child    custody,       equitable

distribution, and a psychological evaluation of Shaffer.                                   The

complaint       alleged    Shaffer      did    not   allow        Zurosky    to    see     his

children    according       to    the    terms       of    the     Interim     Agreement.

Shaffer filed an answer on 24 February 2010 generally denying

the complaint’s allegations and asserting counterclaims seeking

child     custody,       child    support,       sequestration1         of        both     the

Providence Glen home (the marital home) and a black Lexus SUV,

postseparation        support,          alimony,          equitable         distribution,

1
  “The process by which property is removed from the possessor
pending the outcome of a dispute in which two or more parties
contend for it.” Black’s Law Dictionary 1488 (9th ed. 2009).
                                          -3-
attorney’s         fees,    and    requested     an     appraisal       of   Zurosky’s

interest in T&Z.           Zurosky and Shaffer divorced in June 2010.

       On 28 June 2010, the trial court held a hearing concerning

temporary      child       support    (“TCS”)    and    post-separation        support

(“PSS”).       On 6 August 2010, the initial equitable distribution

pretrial conference scheduling and discovery order was entered.

In    compliance      with     this   order,     the   parties     filed     equitable

distribution affidavits, which were amended prior to entry of

the    final       pre-trial      order   (“FPTO”).          The    FPTO     contained

stipulations and contentions regarding twenty-five marital and

separate property items, seven marital and separate debt items,

and six divisible property items.                 On appeal, Zurosky contends

that the trial court did not comply with the FPTO with respect

to    five    of    those    items:    the    value    and   distribution      of   two

airline miles accounts, insurance policy disbursements, and tax

refunds.

       On 31 August 2011, the trial court entered a TCS and PSS

order.       On 7 September 2011, Zurosky filed a motion to alter or

amend the TCS and PSS Order.                 On 21 October 2011, Zurosky filed

a    motion    for    sanctions,      which     was    granted     in   part   against

Shaffer for failing to produce documents in a timely manner and

comply with discovery requests.
                                               -4-
       The trial court held hearings and took evidence regarding

custody, equitable distribution, permanent child support, and

alimony         from    November      2011    to     June    2012.      The     trial    court

received          testimony         from     both     parties,       business     valuation

experts, real               estate appraisal         experts, furniture appraisers,

jewelry         appraisers,         family    members,       friends,      coworkers,     and

employees.              On    10    April     2013,     Judge      McThenia     entered     an

Equitable Distribution Judgment and Permanent Child Support and

Alimony Order (“April Judgment & Order”).

       In the trial court’s April Judgment & Order, the trial

court referenced two exhibits.                      Exhibit A shows the distribution

and    value           of    household       goods     and       Exhibit    B    shows    the

distribution of marital and divisible assets and liabilities.

Neither exhibit was attached to the April Judgment & Order.

       On 7 May 2013, Zurosky appealed the April Judgment & Order.

On    17    May    2013,       Shaffer      also    appealed      the   April    Judgment    &

Order.          Shaffer filed a Motion for Rule 60 Relief on 29 July

2013       to   correct       a    clerical    mistake      in    the   April    Judgment    &

Order.          The motion alleged the trial court failed to attach

certain exhibits to the April Judgment & Order.                            The motion was

granted on 8 November 2013.

       Following the appeals and Motion for Rule 60 Relief, the
                                 -5-
trial court entered an Amended Equitable Distribution Judgment

and Permanent Child Support and Alimony Order (“Amended Judgment

& Order”) on 8 November 2013, nunc pro tunc to 8 April 2013.

The Amended Judgment & Order equitably distributed all marital

property and contained 415 separate findings of fact.      The trial

court concluded an unequal distribution in favor of Shaffer, as

outlined in the Amended Judgment & Order and attached exhibits,

was equitable to both parties.    In making its determination, the

trial court made several findings addressing the factors laid

forth in N.C. Gen. Stat. § 50-20(c) (2013):

         (1) The income, property, and liabilities of
         each party at the time the division of
         property is to become effective.

         Plaintiff/Husband’s income greatly exceeded
         that of Defendant/Wife during the marriage
         and since the DOS.           Unless something
         unexpected     happens,    Plaintiff/Husband’s
         income is likely to always remain ten (10)
         to twenty (20) times higher than that of
         Defendant/Wife.         This    is    perfectly
         illustrated by his 2012 distributions, which
         indicate that in one month Plaintiff/Husband
         grossed more than Defendant/Wife did in the
         entire     2011    year.          Additionally,
         Plaintiff/Husband    is    now   sharing    the
         Providence Glen Home with Ms. Zurosky, who
         is an attorney who earns a substantial
         income of her own and can contribute to
         Plaintiff/Husband’s future shared expenses.

         Not only does Plaintiff/Husband’s income
         exceed that of Defendant/Wife, but also his
         career growth potential is also far greater
                     -6-
than that of Defendant/Wife. Defendant/Wife
has a very specialized area of practice
(i.e., behavioral analysis and work with
children on the autism spectrum).      She is
always going to be limited by time and
travel   restraints    and a    market   which
continues    to     limit   her     area    of
specialization.

The   Court  considered   the  property  and
liabilities of the parties at the time of
the division of the property as is shown on
Exhibits “A” and “B.” The facts found below
are all that could be determined by the
preponderance of the evidence. The property
in the exhibits includes property to be
distributed to the parties which is still in
existence   but   does    not   include  any
distributive award which may be determined
by consideration of these factors.

As evidenced in the attached exhibits, the
assets of Plaintiff/Husband exceed those of
Defendant/Wife.

(3) The duration of the marriage and the age
and physical and mental health of both
parties.

The duration of the marriage is thirteen and
one half (13 1/2) years.

Defendant/Wife is four (4) years older than
Plaintiff/Husband.

Plaintiff/Husband is in excellent health.

Defendant/Wife has health issues including
asthma, chronic pain coupled with a skin
disorder.      It   is   anticipated   that
Defendant/Wife will only be able to manage
these conditions as she ages, and that she
will never be able to cure them.     It is
reasonable to assume that these painful
                     -7-
conditions will not subside in the future
and will likely impair, to some extent, her
ability to function effectively and/or her
quality of life in the future.

(4) The need of a parent with custody of a
child or children of the marriage to occupy
or own the marital residence and to use or
own its household effects.

Both parties have the minor children with
them fifty percent (50%) of the time; but,
Plaintiff/Husband has the former marital
residence and will keep it for which the
children will benefit.       Plaintiff/Husband
has sufficient household goods to maintain a
comfortable living with the minor children
in the Providence Glen Home.

(5) The expectation of pension, retirement,
or other deferred compensation rights that
are not marital property.

Plaintiff/Husband has a higher expectation
of pension, retirement or other deferred
compensation rights as co-owner of a law
firm that maintains a 401K plan for all
employees.

Defendant/Wife is self-employed and does not
have access to a 401K plan, nor does she
have a way to fund a retirement plan similar
to that of Plaintiff/Husband.   The only way
she can fund a retirement plan is through
savings.

(6) Any equitable claim to, interest in, or
direct or indirect contribution made to the
acquisition of such marital property by the
party not having title, including joint
efforts or expenditures and contributions
and services, or lack thereof, as a spouse,
parent, wage earner or homemaker.
                     -8-
Defendant/Wife moved from Massachusetts to
North Carolina with Plaintiff/Husband to
support him in his dream to become a
successful lawyer and to own his own firm.
While   in   North   Carolina,   she   helped
Plaintiff/Husband build his law firm and
make it as successful as it is today by
taking care of the family and the home so
that   Plaintiff/Husband   could   focus   on
excelling in his career.       Defendant/Wife
supported    Plaintiff/Husband   emotionally,
financially, and in any other way he asked
her to help.     In so doing, Defendant/Wife
sacrificed her ability to excel to the
fullest level in her career.

(7) Any direct or indirect contribution made
by one spouse to help educate or develop the
career potential of the other spouse.

See Factor (6) above.

(9) The liquid or nonliquid character of all
marital property and divisible property.

The primary liquid assets (the savings
account and the CD) have all been spent but
for   the    substantial   savings   account
maintained by the partners in T&Z (estimated
to be in excess of $1,000,000).

(10)   The  difficulty   of  evaluating   any
component asset or any interest in a
business, corporation or profession, and the
economic desirability of      retaining such
asset or interest, intact and free from any
claim or interference by the other party.

The primary liquid assets were the CD and
BOA 4906 and 5460 (which have all been spent
already).     The    primary    asset     is
Plaintiff/Husband’s   interest   [in]   T&Z,
(which is complicated to value but which is
economically desirable to keep given the
                     -9-
firm’s profit margins).

Because of the downgrade in the residential
real estate market, Plaintiff/Husband is
going to be able to take both the Providence
Glen Home and the Blowing Rock Home at a
[sic] artificially low values.      However,
both of these assets have growth potential
prospectively (and Plaintiff/Husband must
agree with this assessment or else he would
not have spent well       over $100,000   in
improving    the   Providence   Glen    Home
cosmetically).

Since the DOS, Defendant/Wife has had to
spend thousands of dollars to move herself
and her furniture twice, [footnote omitted]
and she will have to move a third time once
she finds a permanent residence.

(11)(a) Acts of either party to maintain,
preserve, develop, or expand; or to waste,
neglect, devalue or convert the marital
property or divisible property, or both,
during the period after separation of the
parties and before the time of distribution.

Defendant/Wife has been forced to spend the
money she took from the CD to pay certain
regular    living   expenses    (for     which
Plaintiff/Husband was providing no support)
and to defend herself in this protracted
litigation.   Defendant/Wife has had to pay
in excess of Sixty Thousand Dollars and
no/100 ($60,000) in noncompensable expert
witness fees (only the trial time for with
[sic] Mr. McDonald, Ms. Phillips, and Mr.
Mitchell is compensable).      Defendant/Wife
will have incurred over Two Hundred Thousand
Dollars and no/100 ($200,000) to try the
issues in this case in the court system.

(12) Any other factor which the court finds
to be just and proper.
                                  -10-


           Plaintiff/Husband is requesting that this
           Court award him all of the significant
           marital assets and allow him to enjoy all
           that he enjoyed during the marriage and
           more.    All the while, Defendant/Wife has
           struggled to meet him on an even playing
           field and has not been allowed to enjoy a
           fraction of what she enjoyed during the
           marriage.

           Plaintiff/Husband    has    not   been    fully
           cooperative in the process of valuing his
           interest    in    T&Z.       As    a    result,
           Defendant/Wife has had to spend substantial
           amounts of time and money she does not have
           trying   to    get   to    the   truth    about
           Plaintiff/Husband’s    business   and    future
           revenue potential.      The trial itself has
           been time-consuming and expensive on all
           levels for Defendant/Wife. Plaintiff/Husband
           is being represented by Ms. Wallace, hislong
           [sic]      time      friend,.             [sic]
           Plaintiff/Husband testified that to date
           that [sic] he has only paid Ms. Wallace
           Fifty Thousand Dollars and no/100 ($50,000),
           which the Court notes (from having first
           hand experience of Ms. Wallace’s hourly rate
           and   attorney’s    fess   [sic]    bills)   is
           extremely inexpensive (particularly in a
           contentious case such as this for which we
           have been in Court more than three (3) weeks
           in-the [sic] last eight (8) months).

    The trial court awarded a total of $6,800 per month in

permanent alimony to Shaffer and a total of $4,604 per month in

child   support   to   Shaffer.   The    trial   court   also   held   that

Zurosky owed Shaffer $77,903 in retroactive child support from

the date of the filing of his complaint, 3 December 2009, to 29
                              -11-
June 2012.2   The missing exhibits from the April Judgment were

attached to the Amended Judgment & Order.

    In its equitable distribution of property, the trial court

assessed the date of separation (“DOS”) and date of distribution

(“DOD”) value of the Blowing Rock Home.     The Blowing Rock Home

is owned by Zurosky and his law partner Andre Tippens (“Mr.

Tippens”) as tenants in common.      In its equitable distribution

order, the trial court found that

         114. At all times prior to the initiation of
         this lawsuit, Defendant/Wife believed that
         her name was on the deed to the Blowing Rock
         Home.         Defendant/Wife    had     given
         Plaintiff/Husband a Power of Attorney to
         sign her name at closing, but she had no
         idea that she was never listed on the deed.

         . . .

         117. During the marriage, Mr. Tippens used
         the house very rarely (no more than three
         (3)   times    since    the    residence   was
         purchased). Instead, the parties and their
         children occupied the residence the majority
         of the time and frequently. The parties used
         the Blowing Rock Home as their primary
         vacation   spot   and   spent    weekends  and
         holidays in the mountains. The Blowing Rock
         Home served a specific purpose for the
         parties, in that Defendant/Wife’s chronic
         pain   condition   (which   is   described  in
         greater detail hereinafter) was alleviated
         in colder/milder climates so that she tended

2
  In the record, the trial court states the date of the filing of
the complaint as 3 December 2009.     However, the complaint was
filed on 23 December 2009.
                    -12-
to   feel   much  better   physically   while
visiting the Blowing Rock Home.

. . .

119. Although Plaintiff/Husband testified
multiple times that the Blowing Rock Home is
the “T&Z firm” house, it is not the firm’s
asset or business property. It was not and
currently is not used for business, and it
serves no legitimate business purpose.    It
was not considered or valued as an asset of
T&Z by either valuation expert.

120. The reality is that the Blowing Rock
Home      was      Plaintiff/Husband     and
Defendant/Wife’s personal vacation residence
which Mr. Tippens pays for but used only
infrequently prior to the DOS and has used
no more frequently since the DOS.

121. The Court finds it credible that the
only reason Defendant/Wife’s name was not
placed on
the deed was because she was pregnant with
[the   parties’   daughter]   and    did   not
participate   in  the   closing   or   closing
process.      While   this   was    not   done
intentionally to exclude Defendant/Wife, the
result has been that Defendant/Wife has had
no legal right to access the Blowing Rock
Home since an unrelated third party owner,
Mr. Tippens, has not allowed her access any
more than has Plaintiff/Husband.

122.     In     the     summer     of    2009,
Plaintiff/Husband locked Defendant/Wife out
of the Blowing Rock
Home and instructed her that she was no
longer permitted to access, use, or enjoy
the Blowing Rock Home.         This has been
difficult   for    Defendant/Wife    not  only
because the Blowing Rock Home was a refuge
from the heat for her, and it was a place
                                       -13-
             she enjoyed vacationing with her children.

             123.   After   restricting    Defendant/Wife’s
             access    to   the    Blowing    Rock    Home,
             Plaintiff/Husband has continued to use it
             himself together with [Zurosky’s current
             wife], her children, and his children at
             various times.     Plaintiff/Husband has no
             restrictions on his use of the home and will
             continue to enjoy the benefits of this
             vacation residence because Plaintiff/Husband
             and Mr. Tippens do not intend to sell the
             Blowing Rock Home or to use it as a rental.

The parties also stipulated that the fair market value of the

Blowing Rock Home decreased by $123,000 from the DOS to the DOD.

The trial court found this decrease was divisible property and

distributed the decrease to Shaffer, although Zurosky received

the Blowing Rock Home.

       In   evaluating   the   value    of    the   law   firm,   both   parties

submitted expert appraisals of T&Z and proposed valuations in

the FPTO.     In the FPTO, Zurosky contended the value of the firm

was $830,000 (DOS) and $450,000 (as of the                  FPTO); Schaffer,

contended the value to be $1,038,000 (DOS) and $554,000 (as of

the FPTO).     In her order, the trial court agreed with Shaffer’s

expert that the DOS value of T&Z was $1,038,000 but found no

credible evidence presented regarding the DOD value.                     Lacking

such   evidence    the   court   held     the   DOS   value   of   T&Z    to   be

determinative of the DOD value.
                                         -14-
     The trial court also relied on jewelry valuations provided

by Shaffer rather than expert testimony provided by Zurosky.

Seven     items   of    jewelry     were    considered     in   the    equitable

distribution order.       The parties stipulated in the FPTO that all

of the jewelry was marital property.                   Shaffer contended the

total value of all jewelry items was $21,525 as of the DOS;

Zurosky     contended    the      total    value   was    $74,060.       Shaffer

contended for the same values on the DOD; Zurosky contended for

the same DOD      values, except concerning Item E-13, a Tiffany

brand platinum and diamond pendant.             Zurosky contended that Item

E-13 appreciated $450 from DOS to DOD.                The trial court accepted

Shaffer’s valuations of all the jewelry, and all of the items of

jewelry    were   distributed       to     Shaffer,    except   Item   E-14   (a

stainless steel and gold Rolex watch) that Zurosky received.

     In its order, the trial court expressed concerns about the

credibility of the evidence presented by Mr. Zurosky concerning

his income.3      Due to these concerns, the trial court relied on

prior years’ incomes rather than Zurosky’s testimony concerning

DOD income.

     Zurosky filed timely written notice of appeal on 8 November

3
  In his financial affidavits, Zurosky reported a $16,000 deficit
each month between his income and expenses.      The trial court
found the numbers submitted by Zurosky were inconsistent with
his actual financial condition.
                                       -15-
2013.

                     II. Jurisdiction & Standard of Review

       This Court has jurisdiction over Defendant’s appeal because

the     equitable      distribution    judgment       and      child    support    and

alimony orders are final judgments of a district court in a

civil action under N.C. Gen. Stat. § 7A-27(b)(2) (2013).

       Zurosky’s issues on appeal concern equitable distribution,

alimony, and child support; all of these issues are reviewed

under an abuse of discretion standard.                  Wieneck-Adams v. Adams,

331    N.C.    688,    691,   417   S.E.2d     449,     451    (1992)    (“Equitable

distribution is vested in the discretion of the trial court and

will     not     be    disturbed      absent     a    clear      abuse     of     that

discretion.”);          Kelly v. Kelly, ___ N.C. App. ___, ___, 747

S.E.2d 268, 272 (2013); Leary v. Leary, 152 N.C. App. 438, 441,

567 S.E.2d 834, 837 (2002) (citing White v. White, 312 N.C. 770,

777, 324 S.E.2d 829, 833 (1985)).

       “Only a finding that the judgment was unsupported by reason

and could not have been a result of competent inquiry, or a

finding       that    the   trial   judge      failed     to    comply    with     the

statute . . . will establish an abuse of discretion.”                       Wieneck-

Adams, 331 N.C. at 691, 417 S.E.2d at 451 (internal citations

omitted).
                                        -16-
                                 III. Analysis

                 A. Equitable Distribution Judgment

      Pursuant to the North Carolina Equitable Distribution Act,

the trial court is required to determine whether the property is

marital or divisible and “‘provide for an equitable distribution

of   the   marital    property    and    divisible        property    between   the

partie[s].’”     Mugno v. Mugno, 205 N.C. App. 273, 276–77, 695

S.E.2d 495, 498 (2010) (quoting N.C. Gen. Stat. § 50-20 (2009)).

The trial court must follow a three-step analysis in making an

equitable    distribution:      “(1)    identify    the     property    as   either

marital,    divisible,     or     separate      property      after    conducting

appropriate findings of fact; (2) determine the net value of the

marital    property   as   of    the    date   of   the    separation;    and   (3)

equitably distribute the marital and divisible property.”                       Id.

at 277, 695 S.E.2d at 498.

      Marital property is

            all real and personal property acquired by
            either spouse or both spouses during the
            course of the marriage and before the date
            of the separation of the parties, and
            presently owned, except property determined
            to   be   separate   property or  divisible
            property in accordance with subdivision (2)
            or (4) of this subsection. Marital property
            includes all vested and nonvested pension,
            retirement, and other deferred compensation
            rights, and vested and nonvested military
            pensions    eligible    under the   federal
                                 -17-
           Uniformed     Services    Former     Spouses’
           Protection Act. It is presumed that all
           property acquired after the date of marriage
           and before the date of separation is marital
           property except property which is separate
           property under subdivision (2) of this
           subsection. It is presumed that all real
           property creating a tenancy by the entirety
           acquired after the date of marriage and
           before the date of separation is marital
           property. Either presumption may be rebutted
           by the greater weight of the evidence.

N.C.   Gen.   Stat.   § 50-20(b)(1)     (2013).   Divisible   property

includes

           a. All appreciation and diminution in value
           of marital property and divisible property
           of the parties occurring after the date of
           separation   and  prior  to  the   date  of
           distribution, except that appreciation or
           diminution in value which is the result of
           postseparation actions or activities of a
           spouse shall not be treated as divisible
           property.

           b. All property, property rights, or any
           portion thereof received after the date of
           separation   but    before   the  date   of
           distribution that was acquired as a result
           of the efforts of either spouse during the
           marriage and before the date of separation,
           including, but not limited to, commissions,
           bonuses, and contractual rights.

           c. Passive income from marital property
           received after the date of separation,
           including, but not limited to, interest and
           dividends.

           d. Passive increases and passive decreases
           in marital debt and financing charges and
           interest related to marital debt.
                                       -18-


N.C. Gen. Stat. § 50-20(b)(4)(2013).              Regarding the distribution

phase, “there shall be an equal division by using net value of

marital property and net value of divisible property” unless

that result would be inequitable.             N.C. Gen. Stat. § 50-20(c).

“However, the trial court may conclude, within its discretion,

that   unequal   distribution     is     equitable    after     considering   the

factors    listed   in    N.C.    Gen.     Stat.     § 50–20(c)     and   making

sufficient findings of fact to support its conclusion.”                   Mugno,

205 N.C. App. at 277, 695 S.E.2d at 498; see also discussion of

Section 50-20(c) factors supra.

       Zurosky   argues   the    trial    court    erred   in    its   equitable

distribution order by (1) distributing the diminution in value

of the Blowing Rock Home between DOS and DOD to Shaffer; (2)

attaching exhibits to the order that were inconsistent with the

written judgment; (3) deviating from the stipulations of the

parties in the FPTO; (4) calculating the diminution in value

between the DOS and DOD of Zurosky’s interest in T&Z; and (5)

erroneously calculating the value of the parties’ jewelry.                    We

address each in turn.

1. Diminution in Value of the Blowing Rock Home

       In the FPTO, the parties assigned $568,000 as the DOS fair

market value of the entire Blowing Rock Home and $445,000 as the
                                          -19-
DOD fair market value of the Blowing Rock Home, owned by Zurosky

and his law partner Mr. Tippens as tenants-in-common.                    The trial

court classified Zurosky’s one-half tenant-in-common interest in

the Blowing Rock home as marital property.                         Zurosky and Mr.

Tippens continued to pay the Blowing Rock Home’s mortgage from

DOS to DOD.       On the DOD, the outstanding mortgage balance on the

Blowing    Rock    Home    was   $411,959.00.          The   net    equity   of   the

Blowing Rock Home on the DOD was distributed to Zurosky.                          The

marital    estate’s       portion    of   the    passive     loss    ($61,500)    was

classified    as    divisible       property     and   was   distributed     to   Ms.

Shaffer.

    In distributing the passive loss, the trial court relied on

Wirth v. Wirth, 204 N.C. App. 372, 696 S.E.2d 202, 2010 WL

2163367 (2010) (unpublished) (“Wirth II”).4                  Zurosky argues that

relying on this case was erroneous because it was an unpublished

decision of this court and because the “plain language of N.C.

Gen. Stat. § 20(b)(4)” presumes that the diminution in value of

a marital asset is divisible unless the trial court finds that

the change was the result of postseparation actions taken by one

spouse.      Wirth v. Wirth, 193 N.C. App. 657, 668 S.E.2d 603



4
  The trial court wrote in its order “Wirth v. Wirth, 204 NC 372,
696 S.E.2d 202 (2010),” apparently intending to refer to the
unpublished decision of this court cited above.
                                           -20-
(2008) (“Wirth I”).5

       Zurosky contends on appeal that the trial court’s decision

with    respect       to    this   issue     was    erroneous     because   it     was

manifestly unsupported by reason such that the evidence reveals

no rational basis for the distribution.                    Zurosky contends that

there       is   a    legal    presumption         that   all   appreciation      and

diminution in value of the marital and divisible property must

be distributed with the property unless the court finds that the

change in value is attributable to the postseparation actions of

one spouse. Essentially, Zurosky argues that since the court

distributed the Blowing Rock property to him, its diminution in

value should also have been distributed to him absent a court

finding of misconduct on his part.                 We disagree.

       In    making    its     equitable     distribution,      the   trial      court

relied extensively on the Section 50-20(c) factors and cited

competent evidence in support of its findings, quoted in their

entirety supra.            The trial court also cited Wirth II to support

the distribution of the diminution in value to Shaffer despite

the fact that Shaffer did not receive the property.                         Although

Wirth II is an unpublished opinion, an unpublished opinion may

5
  Zurosky cites N.C. Gen. Stat. § 20(b)(4) (2013) in his brief,
which is clearly a typographical error.       We assume Zurosky
intended to cite N.C. Gen. Stat. § 50-20(b)(4), which includes
the definition of divisible property and is quoted supra.
                                            -21-
be used as persuasive authority at the appellate level if the

case   is     properly      submitted       and        discussed         and    there    is    no

published case on point.             State ex rel. Moore Cnty. Bd. Of Educ.

v.   Pelletier,       168   N.C.     App.    218,       222,       606    S.E.2d      907,     909

(2005); CaroMont Health, Inc. v. N.C. Dep’t of Health & Human

Servs.   Div.    of    Health       Serv.    Regulation,           Certificate          of    Need

Section, ___, N.C. App. ___, ___, 751 S.E.2d 244, 255 (2013).

We see no reason why this principle should not apply in the

trial courts and agree that Wirth II supports the trial court’s

decision.

       In Wirth II, this            Court approved a distribution of                           the

entire   passive      loss    of    an    asset        to    the    party      that     did    not

receive the asset.           2010 WL 2163367 at *5.                  The asset at issue

was a general contracting business.                         Id. at *1.          The defendant

in Wirth II argued, much like Zurosky, that “when dealing with

divisible      property      consisting           of     post      date        of   separation

diminution in value of an asset, the trial court should always

distribute the divisible property to the same party to whom the

marital asset is distributed.”               Id. at *5 (alterations omitted).

       Wirth II noted that the defendant in that case, as here,

did not cite authority requiring the trial court to distribute

an   entire     passive      loss    to     “to    the       party       who    received      the
                                -22-
depreciated asset.”    Id.   Wirth II is also persuasive because it

recognized the premise upon which equitable distribution awards

are based, namely that assets in an equitable distribution are

to be considered in their totality, that equitable distribution

of marital and divisible property is within a trial court’s

discretion, and that the division is performed under equitable

principles that are, “inter alia, ‘consistent with principles of

justice and right.’”    Id. at *6 (quoting Black’s Law Dictionary

617 (9th ed. 2004)).    As in Wirth II, “[i]n some circumstances,

it is certainly most appropriate that a divisible loss should be

distributed to the party who has received the related asset.

However, in light of the entire equitable distribution judgment,

the previous opinion of this Court, and the record before us, we

cannot now say that the trial court abused its discretion” in

distributing the entire passive loss to Shaffer as part of its

equitable distribution judgment.    Id. (emphasis added).

    However, the trial court did not have to rely solely upon

Wirth II and its reliance upon that decision was essentially

lagniappe offered to provide an example in which this Court had

approved distributing the passive loss associated with an asset

to the party who did not receive the asset in question as part

of an equitable distribution judgment.      Since the trial court
                                  -23-
considered the Section 50-20(c) factors, discussed supra, and

since its findings related to these factors were supported by

competent evidence, it was within the trial court’s discretion

to distribute the loss to Shaffer so the trial court did not err

in doing so.

     Because the trial court conducted the proper analysis under

N.C. Gen. Stat. § 50-20(c) and its conclusions were supported by

findings that were, in turn, supported by competent evidence,

the trial court did not abuse its discretion by distributing the

diminution in value to Shaffer despite the fact that Zurosky

received the asset.      We do not find the statutory presumption

contained in N.C. Gen. Stat. § 50-20(b) to be of assistance to

Zurosky, since the statute explicitly allows appreciation and

diminution to be characterized as “divisible,” and since the

trial court specifically found that the diminution in value at

issue here was divisible property.          As such, appreciations and

diminutions may be divided among the parties, even if the asset

is   distributed    to   one   party     while   the   passive    loss    is

distributed    to   another.    Accordingly,      we   affirm    the   trial

court’s distribution of the diminution in value of the Blowing

Rock Home to Shaffer.

2. Attached Exhibits
                                       -24-
    Zurosky next argues that the trial court erred in attaching

exhibits that were inconsistent with the decretal provisions in

the Amended Judgment & Order.          We agree.

    Clerical     mistakes     are     “mistakes   in    judgments,    orders   or

other    parts   of   the    record    and    errors    therein    arising   from

oversight or omission . . . .”           N.C. R. Civ. P. 60.         A clerical

error is defined as “[a]n error resulting from a minor mistake

or inadvertence, esp[ecially] in writing or copying something on

the record, and not from judicial reasoning or determination.”

State v. Jarman, 140 N.C. App. 198, 202, 535 S.E.2d 875, 878

(2000)    (citation    and    quotation       marks    omitted).     “When,    on

appeal, a clerical error is discovered in the trial court’s

judgment or order, it is appropriate to remand the case to the

trial court for correction because of the importance that the

record speak the truth.”            State v. Smith, 188 N.C. App. 842,

845, 656 S.E.2d 695, 696–97 (2008) (citations and quotations

marks omitted).

    Here, the trial court attached a version of Exhibit B to

the Amended Judgment & Order that did not correspond with the

findings of fact and decretal section in the Amended Judgment &

Order.    In Exhibit B, the trial court awarded Shaffer fifty-five

percent of the property and a distributive award of $771,620.
                                     -25-
However, in the findings of fact and decretal section, the trial

court awarded Shaffer an equal distribution of property and a

distributive award of $647,965.50 (after Rule 37 Sanctions).                       In

the Amended Judgment & Order, the trial court referenced the

distributions outlined in both the findings of fact and Exhibit

B, which conflict.

        While Zurosky urges this Court to vacate the order in its

entirety, we decline the invitation.             Although we agree Exhibit

B conflicts with the distribution described in the order, the

errors do not merit vacating the order in its entirety.                           The

errors made by the trial court are                   more properly considered

clerical errors.        Accordingly, we remand this case to the trial

court to correct any inconsistencies between Exhibit B and the

order.

3. Deviation from the FPTO

     Zurosky     next     argues    the      trial     court     erred     in     its

distribution    of     property    because     the    trial    court     failed    to

adhere to stipulations concerning five items contained in the

FPTO.     We   agree    with   respect    to   the     2009    tax   returns,     but

disagree concerning the other four items discussed by Zurosky.

     N.C. Gen. Stat. § 50-20(d) (2013) provides:

           Before, during or after marriage the parties
           may by written agreement, duly executed and
                                   -26-
           acknowledged   in    accordance   with  the
           provisions of G.S. 52-10 and 52-10.1, or by
           a    written   agreement    valid   in  the
           jurisdiction where executed, provide for
           distribution of the marital property or
           divisible property, or both, in a manner
           deemed by the parties to be equitable and
           the agreement shall be binding on the
           parties.

Where an agreement provides for distribution of the parties’

marital or divisible property, or both types of property, the

agreement will be enforced.         Brenenstuhl v. Brenenstuhl, 169

N.C. App. 433, 435–36, 610 S.E.2d 301, 303 (2005).              In such

agreements, parties may stipulate to the classification, value

and distribution of property.      See Sharp v. Sharp, 116 N.C. App.

513, 521, 449 S.E.2d 39, 43 (1994).       Further:

           Courts look with favor on stipulations
           designed to simplify, shorten, or settle
           litigation and save cost to the parties, and
           such practice will be encouraged. While a
           stipulation need not follow any particular
           form, its terms must be definite and certain
           in order to afford a basis for judicial
           decision, and it is essential that they be
           assented   to  by   the   parties  or   those
           representing them. Once a stipulation is
           made, a party is bound by it and he may not
           thereafter take an inconsistent position.

Stovall v. Stovall, 205 N.C. App. 405, 409, 698 S.E.2d 680, 683

(2010)   (citations,   quotation   marks,   and   alterations   omitted)

(emphasis added).      Stipulations are also considered in the same

manner as a typical contract between two parties.          Id. at 409–
                                  -27-
10, 698 S.E.2d at 684.

      Here, Zurosky argues the trial court departed from the FPTO

regarding: (1) the reward points associated with the Merrill

Accolades American Express Rewards charge card (“Item L-23”);

(2) the miles and debt related to the US Airways Dividend Miles

charge card (“Item L-24”); (3) the miles and debt related to a

second US Airways Dividend Miles charge card (“Item L-25”)6; (4)

the   disbursement   from   the   Northwestern   Mutual    Policy   #6959

(“Item I-18”); and (5) 2009 state and federal tax refunds.             We

address each item below.7

(i) Item L-23 – Merrill Accolades Reward Points

      The trial court found that the reward points associated

with Item L-23 were marital property; however, the trial court

did not distribute this asset.        The trial court found that it

could not value Item L-23 on the DOS, so the property remained

with the titled owner and was not distributed.

      In the   FPTO, the parties stipulated that          Item L-23 was

6
  The charge cards in L-24 and L-25 were related to separate
accounts.
7
  Zurosky does not argue that the trial court erred in failing to
distribute the property, but only that the order was incorrect
because it did not adhere to the stipulations concerning each
piece of property. As such, we do not address whether the trial
court erred in choosing not to assign a value to these five
items, but only whether the trial court erred in not enforcing
the stipulations associated with each item.
                                   -28-
marital, but otherwise did not reach an agreement about it.

Zurosky contended Item L-23 had no value both on the DOS and at

present.    Shaffer, on the other hand, contended the DOS and

current values of Item L-23 were forty-eight dollars.                  Zurosky

also contended that he should receive Item L-23, while Shaffer

contended Item L-23 should be distributed to both herself and

Zurosky.

      The   foregoing    constitutes      ample    evidence       showing    the

parties disagreed as to the value and distribution of Item L-23.

The trial court made the determination that the parties agreed

on, namely that Item L-23 was marital property.             Accordingly, we

hold the trial court did not err with respect to Item L-23.

(ii) Item L-24 – US Airways Dividend Miles #1

      The trial court found that Item L-24 was marital property,

but did not distribute Item L-24.          Instead the trial court left

Item L-24 with its titled owner, Shaffer.             The court could not

determine the DOS number or value of Item L-24.               In the FPTO,

the   parties   agreed    Item    L-24    was     marital   and     should    be

distributed to Shaffer.          However, the parties did not agree

about the associated value of the miles.            Zurosky contended that

the airline miles’ value as of the DOS and current value was

unknown.    Shaffer contended Item L-24 had no value on the DOS
                                       -29-
and nor did it have value currently.

      As with Item L-23, the foregoing provides ample evidence to

show the parties did not fully stipulate to the value of Item L-

24.   The trial court enforced the portion of the FPTO that the

parties agreed on, that Item L-24 was marital property and that

Shaffer should receive the property.                   Accordingly, the trial

court did not err with respect to Item L-24.

(iii) Item L-25 US Airways Dividend Miles #2

      The trial court found that Item L-25 was marital property

and split the property equally between the titled owners.                            In

the   FPTO,    the    parties    agreed     that      Item   L-25      was    marital.

However,      the    parties    did   not     agree     as   to     the      value   or

distribution of Item L-25.            Zurosky contended both the DOS and

current value of the property was zero dollars.                    Shaffer did not

assign a DOS or current value for the property and marked “TBD”

(to be determined) for the value.                  Zurosky contended that he

should receive the property.                Shaffer contended the property

should be distributed to both parties.

      The trial court found the property was marital, as agreed

to in the FPTO.        However, as with Item L-23 and Item L-24, the

foregoing is ample evidence to show the parties did not fully

stipulate      to    the   value      or    distribution          of    Item     L-25.
                                         -30-
Accordingly, the trial court did not err with respect to Item L-

25.

(iv) Item I-18 – Northwestern Mutual Policy

       The trial court classified Item I-18 as marital property

and made a series of interim distributions after DOS but prior

to DOD.        The trial court distributed $17,377 of the policy to

Zurosky, which he used to pay the real property taxes associated

with    the     Providence      Glen    Home.         The   order     allowing        this

disbursement to Zurosky was made for the purpose of satisfying

the property tax obligations associated with the former marital

home.       Within the order allowing this disbursement, the parties

also “reserve[d] the right to argue as to the classification and

distribution of the funds at the Equitable Distribution trial.”

The    trial       court   later    distributed       $34,000    to     Shaffer      on    1

November       2011    and   $40,000    on    5      November    2011    as    part       of

equitable distribution.

       In    its    equitable      distribution      judgment,    the     trial      court

found that Item I-18 was marital property and that the DOD value

of Item I-18 was $18,000, which the trial court distributed to

Shaffer.       In finding of fact 111, the trial court also found the

decrease       in    property   tax    debt     on    the   Providence        Glen    Home

($17,502.75) was divisible property and distributed the decrease
                                           -31-
equally between the parties.

       The parties stipulated in the FPTO that the DOS value of

Item    I-18     was   $105,922.        The       parties      also     stipulated       that

Zurosky    and    Shaffer      should      each    receive       part    of    Item    I-18.

However, the parties did not agree on the current value of Item

I-18.     Zurosky       valued   the    property         at    $18,000,       and   Shaffer

commented that she had no records concerning the current value

of Item I-18.

       Zurosky argues that the trial court’s equal distribution of

the    $17,502    decrease     in    the    Providence         Glen     Home’s      property

taxes violated the FPTO.               However, in the prior consent order

which allowed the $17,377 disbursement from the insurance policy

to    Zurosky,    both    parties      reserved         the    right    to    dispute    the

classification and distribution of the property.                             Additionally,

the FPTO includes stipulations concerning Item I-18, not the

decrease in property taxes on the Property Glen Home, which is

what is addressed in the finding of fact that Zurosky contests.

As    such,    the     trial   court    did       not    err    in     distributing      the

decrease in property taxes equally, since the parties did not

fully stipulate to the division of the decrease prior to the

equitable      distribution         judgment       and    retained       the     right     to
                                          -32-
contest the classification and distribution of the property.8

    (v) 2009 Tax Refunds

       Finally, the trial court found that the 2009 tax refunds

were “not marital or divisible property.”                    The trial court found

that Zurosky and Shaffer filed a joint return for their 2009

taxes that provided for any refund to be applied to Zurosky’s

individual 2010 state and federal tax returns.                      The total tax

refunds from 2009 were $69,919.9

       Zurosky and Shaffer both stipulated in the FPTO that the

2009 tax refunds were divisible property.10                   The parties did not

stipulate    as   to   the    value      of    the   2009   tax   refunds;     Zurosky

contended the refund’s value was $4,135 and Shaffer contended

that the refund’s value was $5,827.

       Rather than divide the property or make a finding that the

evidence     of   value      was   not        sufficiently     credible   to    allow



8
  The parties also did not fully stipulate to the remaining value
of Item I-18 itself. The trial court correctly classified Item
I-18 according to the parties’ stipulation (specifically that
the property was marital) and distributed the property to
Shaffer.
9
  This figure includes $57,321 in federal tax refunds and $12,598
in state tax refunds.
10
   In Shaffer’s appellate brief, she also states, “the parties
stipulated   that   the   funds   [the   tax   returns]   were
divisible . . . .”
                                 -33-
allocation of the 2009 tax refunds, the trial court found that

the 2009 tax refunds were neither marital nor divisible property

and made no division.        This was in error, since the parties

stipulated   that   this   property   was   divisible.   As   such,   we

reverse and remand this case to the trial court to reclassify

the property as divisible and to distribute the property if

there is credible evidence supporting the value of the asset.11

4. Valuation of T&Z

     In an equitable distribution case, the trial court is the

fact-finder.   Grasty, 125 N.C. App. at 739, 482 S.E.2d at 754.

Fact-finders have a right to believe all, none, or some of a

witness’ testimony.        Brown v. Brown, 264 N.C. 485, 488, 141



11
  This Court has held that a trial court is obligated to make
specific findings regarding the value of property in an
equitable distribution order. Poore v. Poore, 75 N.C. App. 414,
422, 331 S.E.2d 266, 272, disc. rev. denied, 314 N.C. 543, 335
S.E.2d 316 (1985). However, the obligation to assign a value to
marital property in an equitable distribution exists only when
there is credible evidence supporting a finding concerning the
value of the asset.   Albritton v. Albritton, 109 N.C. App. 36,
40–41, 426 S.E.2d 80, 83–84 (1993).

Whether evidence is credible is in the discretion of the trial
court.   Grasty v. Grasty, 125 N.C. App. 736, 739, 482 S.E.2d
752, 754, disc. rev. denied 346 N.C. 278 (1997). Accordingly, a
trial court is not required to distribute marital property if
there is not sufficient evidence of value. Id; see also 1 N.C.
Family Law Practice § 6:41 (“If the only evidence concerning a
particular asset is ‘wholly incredible and without reasonable
basis’ the asset need not be valued in an equitable distribution
proceeding.”).
                                -34-
S.E.2d 875, 877 (1965).    Subjective opinions about the value of

property are admissible and competent.     Responsible Citizens in

Opposition to Flood Plain Ordinance v. City of Asheville, 308

N.C. 255, 271, 302 S.E.2d 204, 214 (1983).     An appellate court

should not “second-guess values of . . . property where there is

evidence to support the trial court’s figures.”     Crutchfield v.

Crutchfield, 132 N.C. App. 193, 197, 511 S.E.2d 31, 34 (1999)

(citations and quotations omitted).     We apply these principles

to both the diminution in value of T&Z as well as the valuation

of the jewelry Zurosky contests.

(a) Active or Passive Changes

     Zurosky argues the trial court erred in its distribution of

the diminution in value of T&Z because there was not a finding

that the decrease was an active change.    We disagree first that

the trial court erred by deviating from the FPTO, as the parties

did not stipulate to the divisibility of Zurosky’s interest in

T&Z.12   We also disagree with Zurosky’s contention that the trial

court erred in distributing the diminution in value of T&Z to

Shaffer because there was no diminution in value under the trial

court’s equitable distribution judgment.

     The trial court specifically found there was no credible

12
   Shaffer specifically marked “ND” for Not Divisible in the
FPTO.
                                      -35-
evidence concerning the DOD value of T&Z and accordingly used

the same value at DOS and DOD: $1,038,000.                  The trial court

stated   in    finding    of   fact   264    that   there   was    no    need   to

determine the active versus passive components of the change in

value from the DOS to the DOD, which is correct because the DOD

and DOS values are equal under the equitable distribution order.

Without a diminution in value, there is not an active or passive

change to consider, and the trial court did not err in choosing

not to determine active or passive components for a net change

of $0 between DOS and DOD.         We next consider Zurosky’s arguments

concerning the valuation of T&Z the trial court chose to accept.

(b) DOD Value of T&Z

    Zurosky argues the trial court erred in its valuation of

Zurosky’s interest in T&Z.            We disagree.       Both parties hired

business valuation experts to calculate the value of Zurosky’s

interest in T&Z.         Zurosky’s expert, Ms. Foneville, calculated

T&Z’s    DOS   value     as    $830,000     and   DOD   value     as    $450,000.

Shaffer’s expert, Mr. Mitchell, calculated T&Z’s DOS value as

$1,038,000 and DOD value as $554,000.               The trial court accepted

Mr. Mitchell’s estimate for the DOS value of T&Z.                       The trial

court found Mr. Mitchell’s report addressed excess cash more

thoroughly, contained a more accurate depiction of the owners’
                                         -36-
compensation, and did not contain the errors in calculations

found in Ms. Foneville’s report.                The trial court also commented

that   Shaffer   was    at    a   disadvantage      in   gathering      information

pertaining to T&Z’s value.

       However, the trial court declined to accept Ms. Foneville

or Mr. Mitchell’s estimate of the DOD value.                   The trial court

found the reports to be unreliable because the reports were

dated six months apart and Mr. Mitchell’s report was nine months

old at the DOD.        Further, the trial court considered the success

of T&Z in 2012.        Both experts computed the DOD value using T&Z’s

2011 numbers.     The trial court, finding the DOD values to be

unreliable, chose to distribute the property at the DOS value

($1,038,000).

       The trial court did not err in its use of the DOS value of

T&Z.      “The   credibility        of    the     evidence   in    an     equitable

distribution trial is for the trial court.”                  Grasty, 125 N.C.

App. at 739, 482 S.E.2d            at 754.         If the trial court finds

evidence to be unreliable, it does not err in failing to value

that   asset   using    the   unreliable        evidence.    Id.     at   739,   482

S.E.2d at 754.         Accordingly, it was within the trial court’s

discretion to use T&Z’s DOS value instead of the DOD values

provided by experts.
                                          -37-
5. Valuation of Jewelry

    Zurosky next argues the trial court erred in its valuation

of the parties’ jewelry.               The trial court relied on jewelry

valuations      provided     by     Shaffer     rather    than    expert   testimony

provided by Zurosky.          Zurosky’s expert, Joey Stagnone, provided

current    values      for   some    of   the    parties’    jewelry.        Stagnone

estimated the current value of the platinum three-stone diamond

ring as ten to twenty thousand dollars more than the DOS value.

Stagnone also assigned a current value of $450 more than the DOS

value   for     the    Tiffany      platinum     and    diamond   “pinched    heart”

pendant.        Shaffer estimated the DOS and current values of the

jewelry    to    be    between    twenty-five      to    thirty    percent    of   the

purchase price.          The trial court decided Zurosky’s expert was

not credible.         As the fact-finder, the trial court is allowed to

weigh the credibility of testimony.                Accordingly, it was within

the trial court’s discretion to rely on Shaffer’s values instead

of the values given by an expert, and the trial court did not

abuse its discretion.

                      B. Child Support and Alimony Order

1. Computation of Zurosky’s Income

    Zurosky next argues the trial court erred in its award of

alimony and child support because the trial court failed to use
                                           -38-
his actual income at the time of the order.                   We disagree.

         A    party’s     actual    income   at    the    time   of   the    order   is

typically considered.              Megremis v. Megremis, 179 N.C. App. 174,

182, 633 S.E.2d 117, 123 (2006) (citing Kowalick v. Kowalick,

129 N.C. App. 781, 787, 501 S.E.2d 671, 675 (1998)).                          However,

if   a       party    acts    in   bad   faith   (e.g.    deliberately      depressing

income        or     excess   spending)    the    trial    court   may   consider    a

spouse’s capacity to earn.                Id.; Hartsell v. Hartsell, 189 N.C.

App. 65, 77, 657 S.E.2d 724, 731 (2008).

         In Diehl v. Diehl, 177 N.C. App. 642, 630 S.E.2d 25 (2006),

the trial court did not make a finding of bad faith or have

evidence that the spouse deliberately depressed his income; the

trial court used prior years’ incomes because the trial court

did not have sufficient evidence regarding his actual income.

Id. at 649–50, 630 S.E.2d at 30–31.                       In Diehl, the husband’s

numbers were considered “highly unreliable,” forcing the trial

court to rely on previous years’ income.                   Id. at 650, 630 S.E.2d

at 30.

         Here, the trial court did not expressly make a finding of

bad faith or find that Zurosky schemed to deliberately depress

his income.            As in Diehl, the trial court expressed concerns

about Zurosky’s reported income and found that Zurosky’s numbers
                                           -39-
were   not     credible.       The    trial    court    did    not    find   Zurosky’s

reported income to be credible for several reasons: (i) Zurosky

overstated his monthly tax payments; (ii) Zurosky reported he

was operating at a significant deficit each month; (iii) Zurosky

did not report a significant amount of spending in his financial

affidavits;       and       (iv)     the     evidence    conflicted          concerning

Zurosky’s work habits post-DOS.                   To properly determine alimony

and    child    support,      the    trial    court    relied    on   Zurosky’s    net

income from 2003–08 as a reliable statement of his income.

       Zurosky argues         Godley v. Godley, 110 N.C. App. 99, 429

S.E.2d 382 (1993) controls this case.                     In Godley, this Court

held the trial court erred by considering a spouse’s income from

1984–88 for purposes of entering a judgment filed in 1991.                          Id.

at 118, 429 S.E.2d at 393.                 However, the trial court in Godley

did    not    find,    as   here,    that     the    spouse    provided      unreliable

income       figures    and    expressed      no     concern    about     the   income

reported at the time of distribution; the trial court simply

chose a different timespan to determine the spouse’s income.

Id. at 118, 429 S.E.2d at 393.                      Godley simply re-states the

general rule that income at the time of the order is typically

considered, and this Court then applied that general rule.                          Id.

at 118, 429 S.E.2d at 393; Megremis, 179 N.C. App. at 182, 633
                                       -40-
S.E.2d at 123.

       This case is      analogous to     Diehl, as there were several

concerns expressed by the trial court over the reliability of

Zurosky’s reported income.             Zurosky also argues this case is

distinguishable from Diehl because the trial court in Diehl used

income from the two years preceding the order, and in this case,

the trial court used Zurosky’s income over a longer span, from

2003–08.       Id. at 650–51, 630 S.E.2d at 31.           We also disagree

with this contention; the trial court’s use of Zurosky’s 2003–08

income simply reflects a choice by the trial court to consider

Zurosky’s income before Zurosky had reason to alter the reported

figure.      Accordingly, the trial court’s use of Zurosky’s income

between 2003–08 was rational given the state of the evidence and

did not constitute an abuse of discretion.

2. Retroactive Child Support

       Zurosky’s final argument is that the trial court erred in

awarding retroactive child support.             We disagree and hold there

was sufficient evidence to support the trial court’s award.                 We

remand    to   correct   certain   clerical      errors   within   the   trial

court’s order.

       N.C. Gen. Stat. § 50–13.4(c) (2013) includes a presumption

that   the     trial   court   shall    apply   the   North   Carolina   Child
                                      -41-
Support Guidelines (“Guidelines”), which are promulgated by the

Conference of Chief District Judges under the authority granted

by N.C. Gen. Stat. § 50-13.4(c1) (2013).13                The Guidelines also

include certain presumptions which place child support orders

outside of the Guidelines.        See Loosvelt v. Brown, ___ N.C. App.

___, ___, ___ S.E.2d ___, ___, COA13-747, 2014 WL 3409156 at *7–

8 (2014); see also Guidelines, 2014 Ann. R. N.C. 50, available

at    http://www.nccourts.org/forms/documents/1226.pdf.                  One   such

presumption is that “[i]n cases in which the parents' combined

adjusted gross income is more than $25,000 per month ($300,000

per    year),     the    supporting     parent’s     basic      child     support

obligation      cannot   be   determined     by   using   the    child    support

schedule.”      Guidelines, 2014 Ann. R. N.C. 50.               Here, the trial

court found as fact that the parties’ combined gross income was

$61,011    per     month,     placing      the    parties’      child     support

obligations outside of the Guidelines.              Neither party disputes

that the present case is properly outside of the Guidelines.




13
   We also note that the General Assembly recently passed
legislation which amends the obligation of the Conference of
Chief District Judges to require it to prescribe guidelines for
the computation of child support obligations in retroactive
support cases. See N.C. Sess. Laws 2014-77, § 8. This statute
was effective at the time it was passed, 15 July 2014, and is
not applicable to the present matter.
                                    -42-
       Prospective child support is support awarded from the time

a party files a complaint for child support to the date of

trial.       Taylor v. Taylor, 118 N.C. App. 356, 361, 455 S.E.2d

442, 446 (1995), rev’d on other grounds, 343 N.C. 50, 468 S.E.2d

33 (1996); see also Carson v. Carson, 199 N.C. App. 101, 105,

680 S.E.2d 885, 888 (2009).        For prospective child support in a

non-Guidelines child support case, the trial court must consider

several factors to establish a child support obligation:

              Payments ordered for the support of a minor
              child shall be in such amount as to meet the
              reasonable needs of the child for health,
              education,   and  maintenance,    having due
              regard to the estates, earnings, conditions,
              accustomed standard of living of the child
              and   the  parties,   the   child   care and
              homemaker contributions of each party, and
              other facts of the particular case.

N.C. Gen. Stat. § 50-13.4(c); see also Loosvelt, ___ N.C. App.

at ___, ___ S.E.2d at ___, 2014 WL 3409156 at *6.

       Retroactive child support is support “awarded prior to the

time a party files a complaint. . . .”           Taylor, 118 N.C. App. at

361,   455    S.E.2d   at   446.   Retroactive    child   support   has   two

varieties, as outlined in Biggs v. Greer, 136 N.C. App. 294, 524

S.E.2d 577 (2000):

              The   distinction  between   two  types   of
              retroactive support is pertinent sub judice.
              In the absence of an existing child support
              order, an amount of child support awarded
                                   -43-
            prior to the date a party files a complaint
            therefor    is   properly    classified    as
            retroactive child support and is not based
            on the presumptive Guidelines.       Although
            prospective child support based upon the
            presumptive Guidelines requires no factual
            findings regarding the child’s reasonable
            needs or the supporting parent’s ability to
            pay, the trial court must set out specific
            findings of fact in a reimbursement award
            for retroactive support, so as to reflect
            the court’s consideration of the reasonably
            necessary actual expenditures under G.S. §
            50–13.4(c) made on behalf of the child as
            well as the     defendant’s ability to pay
            during the period in the past for which
            retroactive support is sought.

            The second type of retroactive child support
            is that involved herein, i.e., a retroactive
            increase in the amount provided in an
            existing support order.

Id. at 300–01, 524 S.E.2d at 583 (citations, alterations, and

quotation marks omitted) (emphasis in original).                 In the case

sub judice, there is no prior child support order so we apply

the   standard   applicable   to   the    first   variety   of   retroactive

child   support.       Accordingly,      the   trial     court   applies   an

identical   standard   to   both   prospective     and   retroactive   child

support payments; the standard outlined in N.C. Gen. Stat. § 50-

13.4(c) that considers the parties’ ability to pay as well as

the reasonably necessary expenses made on behalf of the child.

      The trial court ordered child support from 3 December 2009,

the date the trial court listed for the filing of Zurosky’s
                                          -44-
complaint, to 29 June 2012, the final hearing date.14                           Shaffer

did not file a complaint seeking child support until 24 February

2010.        Thus, there are two periods of child support granted

under the trial court’s order.              The first is a retroactive child

support award from 3 December 2009 to 24 February 2010 as listed

on the order.         This period is retroactive because it is an award

granted prior to Shaffer’s filing of a child                         support claim.

Taylor, 118 N.C. App. at 361, 455 S.E.2d at 446.                            The second

period spans from 24 February 2010 to 29 June 2012, or the

period from the filing of the complaint to the final hearing

date.       This is prospective child support.             Id.

       We     must    next    determine     whether       the    trial     court     made

sufficient findings under the relevant factors set forth in N.C.

Gen.    Stat.        § 50-13.4(c)      to   support        the      retroactive        and

prospective child support awards.                   Here, there were long-form

financial      affidavits      filed   with      the    trial    court     as   well    as

Shaffer’s      testimony      concerning      the      children’s    reasonable        and

necessary expenses.           The trial court made extensive findings of

fact    concerning      the    parents’     income       levels,     the    children’s

health,        activities,       educational            needs,      travel         needs,

entertainment, work schedules, living arrangements, and other

14
  As provided above, the actual date Zurosky filed his complaint
was 23 December 2009.
                                     -45-
household expenses.        After careful review, we determine that

sufficient evidence existed for (i) the trial court’s award of

retroactive child support from the filing of Zurosky’s complaint

on 3 December 2009 to the 24 February 2010 filing of Shaffer’s

child support      complaint   and (ii)     the trial court’s award of

prospective child support from 24 February 2010 to 29 June 2012.

    As noted above, the trial court used an incorrect date for

both (a) the date the child support complaint was filed and (b)

the date Zurosky filed his complaint.                The trial court also

mislabeled the type of child support provided in the relevant

periods outlined above.           We remand this portion of the trial

court’s    order   to   correct    these    errors   consistent   with   this

opinion.

                               IV. Conclusion

    For the reasons stated above, the trial court’s judgment

order is

    AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

    Judges ERVIN and DAVIS concur.